Citation Nr: 1636314	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973, from May 1977 to May 1981, and from September 1988 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board remanded these issues for additional development.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Pursuant to the May 2014 Board remand, the RO was instructed to afford the Veteran VA examinations in connection with his claims.  Because the Board concludes that the opinions provided are not adequate, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran reported that his right knee and right hip began bothering him in 1996.  During the September 2014 VA examinations, the Veteran asserted that he injured his knee and hip carrying boxes up and down ladders during service.  In concluding that both the Veteran's right knee condition and right hip condition are less likely as not related to his service, the examiner noted that there is absolutely nothing found in the Veteran's service treatment records pertaining to his knee or hip.  However, the examiner did not address the Veteran's credible contention that he injured his right knee and right hip from the wear and tear caused by carrying boxes up and down ladders during his service.  Thus, a remand for another VA opinion is necessary.

For the claimed erectile dysfunction disability, the Veteran underwent a VA examination for his erectile dysfunction in September 2014.  It was noted that the Veteran had current erectile dysfunction.

In a December 2014 addendum opinion, the September 2014 VA examiner opined that there was no indication that the Veteran's erectile dysfunction started prior to 2000 and that the Veteran's erectile dysfunction was not related or aggravated by any of his service-connected disabilities.

Notably, while the VA examiner in his December 2014 addendum opinion indicated that the Veteran's erectile dysfunction was not related to service and was not caused or aggravated by a service-connected disability, on his September 2014 VA examination report, the examiner had noted that the Veteran was seen at the Dallas VA Medical Center in November 2010 and during that visit there were medications listed that would cause or aggravate erectile dysfunction.  

The Veteran is currently service connected for coronary artery disease, hypertension, right and left shoulder disabilities, a low back disability, and a skin rash.  

A review of the records demonstrates that the November 2010 VA treatment record lists numerous medications that the Veteran was taking.  While the September 2014 VA examiner indicated that there were medications listed in this treatment record that would cause or aggravate erectile dysfunction, the examiner did not specify which medications would cause or aggravate erectile dysfunction and if these medications were taken for treatment of a service-connected disability.

Therefore, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for erectile dysfunction, to include as secondary to medication for treatment of a service-connected disability, and that further medical examination and opinion in connection with this claim are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claimed sleep apnea, the Veteran underwent a VA examination in September 2014 where the examiner noted that the Veteran had been diagnosed with obstructive sleep apnea in 2010 at a sleep study.  

In a December 2014 addendum opinion, the VA examiner also noted that while the Veteran reported that the condition started around 1995, the Veteran's obstructive sleep apnea was not diagnosed prior to its initial documentation date of 2010 and was not service connected.  The examiner also opined that the Veteran's obstructive sleep apnea was not caused by or aggravated by any of the Veteran's current service-connected disabilities.  However, the examiner did not provide a sufficient rationale for the conclusions reached.  Accordingly, a remand is necessary for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All relevant VA treatment records dated since 2015 should be associated with the record.

2.  After the above development has been completed, return the claims file to the examiner that examined the Veteran for his claimed right knee and right hip disability in September 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current right knee disability and/or right hip disability are etiologically related to, or began during, his military service (January 1970 to December 1973, May 1977 to May 1981, and September 1988 to June 2000).  In making this determination, the examiner should specifically address the Veteran's contention that his right knee and right hip disabilities are related to carrying boxes up and down ladders during service.  Please explain why or why not.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for his claimed sleep apnea in September 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current sleep apnea was (a) caused by or (b) aggravated (made permanently worse) by one of his service-connected disabilities, or the medication for treatment of a service-connected disability.  The Veteran's service-connected disabilities are coronary artery disease, hypertension, right and left shoulder disabilities, a low back disability, and a skin rash.  In making this determination, the examiner should specifically address which medication(s) would cause or aggravate sleep apnea and if they are taken to treat one of the Veteran's service-connected disabilities.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for his claimed erectile dysfunction disability in September 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should be asked to opine whether it is at least as likely as not that the Veteran's current erectile dysfunction was (a) caused by or (b) aggravated (made permanently worse) by one of his service-connected disabilities, or the medication for treatment of a service-connected disability.  The Veteran's service-connected disabilities are coronary artery disease, hypertension, right and left shoulder disabilities, a low back disability, and a skin rash.  In making this determination, the examiner should specifically address which medication(s) would cause or aggravate erectile dysfunction and if they are taken to treat one of the Veteran's service-connected disabilities.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


